Citation Nr: 0808332	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-13 737 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
from the surgical removal of a lipoma of the right scapula. 

2.  Entitlement to an initial compensable rating for a scar 
on the right lower leg.  

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to April 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for scars of 
the right scapula and right lower leg, and that denied 
service connection for allergic rhinitis and a left knee 
disorder. 

The issues of an initial compensable rating for a scar of the 
right scapula and service connection for allergic rhinitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's scars from an abrasion injury to the right 
lower leg are manifested by two 1.5 by 1.0 inch scars with 
thin skin in the anterior tibial region of the right leg.  
The scars are superficial and well healed with no keloid 
formation or cutaneous breakdown.  The bone is normal to 
palpation with no pain or limitation of motion.  

2.  There is no competent medical evidence of a current 
disability of the left knee and no competent lay or medical 
evidence of an injury or disease of the left knee that 
occurred in service or in the presumptive period after 
service or was aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a scar 
of the right lower leg have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 U.S.C.A. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801-7805 (2007).  

2.  The criteria for service connection for a left knee 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right leg scar claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the veteran's left knee claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in June 2005 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, VA has obtained all relevant, 
identified, and available evidence and has notified the 
appellant of any evidence that could not be obtained.  VA has 
also obtained a medical examination.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Discussion

The veteran served in the U.S. Navy as a postal clerk and 
retired at the rank of Chief Petty Officer.  He contends that 
his scars on the right shoulder and right lower leg are more 
severe than are contemplated by noncompensable ratings.  He 
also contends that he developed sinusitis in service as a 
result of exposure to airborne irritants aboard ship and that 
his left knee disorder was caused by carrying mail on ladders 
aboard ship. 

Increased Rating- Scar of the Right Lower Leg

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar area exceeds 6 square 
inches.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar area is 144 
square inches or greater.  A compensable rating is also 
warranted for scars that are unstable or painful on 
examination.  Other scars may be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).  

Service medical records showed that the veteran received a 
non-combat injury that resulted in a contusion and abrasion 
of the right lower leg in June 1991.  The scrape did not 
affect the full thickness of the skin, and the wound was 
cleaned and dressed without sutures.  In a follow-up 
examination two weeks later, the area was mildly tender to 
palpation with some numbness.  The examiner noted that the 
symptoms would likely resolve with rest.  

There was no further record of symptoms or treatment for 
residual conditions in the affected skin area in service, and 
no abnormalities other than the presence of scars were noted 
on physical examinations in March 1992, December 1998, and 
April 2005.   

In August 2005 a VA examiner did not review the claims file 
but noted the veteran's report that he was not receiving on-
going treatment for any medical condition and that he had 
experienced an abrasion injury to the right lower leg in 
service.  The examiner noted two 1.5 by 1.0 inch scars with 
thin skin in the anterior tibial region of the right leg.  
The scars were superficial and well healed with no keloid 
formation or cutaneous breakdown.  The bone was normal to 
palpation.  The examiner stated that the scars were 
completely unremarkable with no evidence of any muscle 
injury.  The examiner did not note any pain or limitation of 
motion or function associated with the scars.  

In an October 2005 notice of disagreement and in an April 
2006 substantive appeal, the veteran stated that the 
contusion felt as if it were pulling and that he could feel 
it after standing for an extended time.  He stated that the 
pulling sensation was uncomfortable at times while running. 

The Board concludes that a compensable rating for two scars 
on the right lower leg is not warranted at any time during 
the period covered by the appeal.  The scars are superficial, 
stable, 1.5 square inches each, and do not limit motion.  
Neither the veteran nor the examiner reported any pain at the 
site.  Although the veteran stated that he felt a pulling 
sensation from the scars, that symptom is not among those 
that warrant a higher rating.  Furthermore, the veteran did 
not state that the sensation limited his ability to walk or 
run.  The veteran does not contend and the record does not 
reveal any factors that would warrant extraschedular 
consideration.  38 C.F.R. § 3.321(2007).  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection- Left Knee Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service medical records showed that the veteran sought 
treatment for right knee pain in June 1990.  An examiner 
noted the veteran's reports of no specific trauma but that 
his right knee had become painful after several months of 
playing basketball.  The examiner prescribed rest, 
medication, and physical therapy.  There were no reports of 
abnormal symptoms or examinations of the left knee in the 
initial and several follow-up examinations.  The remainder of 
the service medical record is silent for symptoms, 
examination, or diagnosis of any left knee injury or 
disorder.  In an April 2005 retirement examination, the 
veteran denied any diagnosis of arthritis or any knee 
trouble, swollen or painful joints, or any impaired use of 
the legs.  The examiner noted no abnormalities of the lower 
extremities.  

In a May 2005 claim, the veteran stated that he had been 
treated for a disorder of the knees from June to July 1990.  
The dates of treatment corresponded with the service record 
evidence of treatment of the right knee discussed above.  

In August 2005, a VA examiner noted that the veteran had 
submitted a claim for service connection for a disorder of 
the right knee and the examiner conducted an evaluation of 
the right knee only.  The examiner noted the veteran's 
reports of regular pain with flare-ups that was relieved by 
stretching.  The veteran reported the onset of pain in 
service after running on hard surfaces or climbing ladders 
aboard ship.  He reported that he did not carry a mail bag 
but that others delivered the mail to him for sorting.  He 
currently could walk two miles and did not use support 
devices.  

In an October 2005 notice of disagreement and in an April 
2006 substantive appeal, the veteran stated that he carried 
70 pound mail bags up and down shipboard ladders in service 
that put a strain on both knees.  He also stated that he 
frequently hit his knees on the ladders and bulkheads and 
that the stress was exacerbated by running for semi-annual 
physical readiness examinations.  The veteran also noted that 
he currently experienced discomfort at the site of a lower 
leg scar while running.  

The Board concludes that service connection for a left knee 
disorder is not warranted because there is no competent 
medical evidence of a current left knee disability and no 
competent lay or medical evidence of injury or disease of the 
left knee in service or within the presumptive period after 
service.  

The Board acknowledges that there has been no VA examination 
of the left knee.  A VA medical examination must be provided 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third 
prong, which requires that the evidence of record "indicate" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

Here, there is no lay or medical evidence of an injury to the 
left knee in service.  The Board concludes that the veteran's 
reports of ladder climbing and running are credible as they 
are consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).  However, the veteran did not state 
that he experienced any traumatic injury to the left knee, 
and service medical records show no symptoms or treatment for 
a traumatic injury or diagnosis of disease.  The veteran 
specifically denied any such injury on his discharge physical 
examination medical questionnaire.  Although the August 2005 
examination was conducted only for the right knee, the 
veteran had the opportunity to identify any left knee 
symptoms to the examiner.  None were noted.  As there is no 
evidence of symptoms, disease, or injury in service, a VA 
examination is not warranted.  

The weight of the credible evidence demonstrates that the 
veteran does not currently have a left knee disability and 
did not experience any left knee symptoms, injury, or disease 
in service.  Therefore, service connection for a left knee 
disorder is not warranted.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for a scar of the right lower 
leg is denied. 

Service connection for a left knee disorder is denied. 


REMAND

The Board finds that additional development is necessary with 
respect to the veteran's claims for an initial compensable 
rating for a scar of the right scapula and for service 
connection for allergic rhinitis, for the reasons discussed 
below.

With respect to the right scapula scar claim, the veteran 
stated in his October 2005 notice of disagreement that that 
he experienced a pulling sensation on motion and itching that 
caused discomfort at the site of the scar.  In his April 2006 
substantive appeal, the veteran stated that he experienced 
pain at the site of the scar.  He again endorsed a pulling 
sensation.  

Despite the veteran's complaints of pain as detailed above, 
the VA dermatologic examination in August 2005 failed to 
address whether there was pain on palpation.   
That examination also failed to address whether the scar was 
deep or superficial.
As these factors are critical to evaluating the scar claim, 
an additional examination is necessary here.  

With respect to the rhinitis claim, service medical records 
showed that the veteran was treated on several occasions 
between March 1983 and February 2000 for symptoms of nasal 
congestion, cough, and sore throat.  Examiners diagnosed 
upper respiratory infections on each occasion.  None of the 
examiners noted a report by the veteran of exposure to any 
specific contaminants.  In June 2004, the veteran sought 
treatment for severe cough and throat congestion but without 
nasal congestion.  The examiner diagnosed community acquired 
pneumonia and prescribed medication.  

In physical examinations in March 1992 and December 1998 and 
in a retirement physical examination in April 2005, the 
veteran denied any history of sinusitis or hay fever, and the 
examiner noted no sinus abnormalities.  The examiner in April 
2005 noted that the veteran's episode of pneumonia had 
resolved.  However, in August 2005, a VA examiner noted the 
veteran's reports of dyspnea on exertion and chronic cough.  
The claims file was not available for review.  The examiner 
noted that the veteran had no sinus congestion at the time 
and that a sinus X-ray showed no abnormalities.  However, he 
also noted some dullness of the tympanic membranes that 
suggested chronic ear, nose, and throat infections.  He 
diagnosed allergic rhinitis but did not comment on the 
etiology of the disease or any possible allergen.  As there 
is competent medical evidence of a current sinus disability, 
treatment for sinus congestion on several occasions in 
service, and lay evidence that suggests a relationship to 
service, a medical examination including a review of the 
service medical records and an opinion is necessary to decide 
the claim.  38 C.F.R. § 3.159 (c) (4); McLendon, 20 Vet. App. 
at 83.
   
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his scar of the right 
scapula by an appropriately qualified VA 
examiner.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
scar of the right scapula including a 
determination of the depth of the scar 
and the presence of pain on examination.  

2.  Schedule the veteran for an 
examination of his allergic rhinitis by 
an appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician an evaluation of the 
veteran's sinus disorder and provide an 
opinion whether any chronic disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to the series of treatments for nasal 
congestion in service, to exposure to 
airborne contaminants aboard Naval 
vessels in service, or to any other 
aspect of service. 

3.  Then, readjudicate the claims for an 
initial compensable rating for a scar of 
the right scapula and for service 
connection for allergic rhinitis.  If 
either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


